In an action to recover damages for conversion and harassment, and for injunctive relief, the plaintiff appeals from (1) so much of an order of the Supreme Court, Nassau County (Brucia, J.), dated November 14, 1990, as granted those branches of the defendant’s motion which were to quash four nonparty subpoenas and to determine that the plaintiff’s conduct in serving those subpoenas was frivolous within the meaning of 22 NYCRR 130-1.1 (c) (2), warranting the imposition of costs in the form of reasonable attorney’s fees, and (2) an order of the same court, entered June 20, 1991, fixing the amount of costs assessed against the plaintiff in the sum of $2,332.50
Ordered that the order dated November 14,1990, is affirmed insofar as appealed from, without costs or disbursements; and it is further,
Ordered that the order entered June 20, 1991, is affirmed, without costs or disbursements.
The record supports the Supreme Court’s determination that the plaintiff failed to meet his burden of establishing his entitlement to depose four nonparty witnesses with respect to the issues raised in the complaint and in the defendant’s second counter-claim to recover damages for abuse of process (see, Dioguardi v St. John’s Riverside Hosp., 144 AD2d 333, 334; Curiano v Suozzi, 63 NY2d 113). We have examined the *798plaintiff’s remaining arguments and find them to be without merit. Mangano, P. J., Thompson, Bracken and Lawrence, JJ., concur.